DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  line 1, “is which” should be changed to –in which—.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "adjacent toolbars" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blackwell et al. WO 2015/057630 A1.

Independent Claim 1: Blackwell discloses a modular autonomous agricultural vehicle comprising 
at least one drive module (10) having a frame (11), a rotatable ground-engaging element (12) coupled to said frame, a power source (16), and a drive motor (17) receiving power from said power source and coupled to said ground-engaging element for rotating said element, and 
at least one toolbar module (45) detachably coupled (at 44) to said frame for coupling said drive module to an agricultural implement (the tilling tines of 45) or another modular toolbar module, as per claim 1.  

Dependent Claims 4-5, 13: Blackwell further discloses said drive module (10) includes at least two of said ground-engaging elements (12, 12), as per claim 4;
said ground- engaging elements are selected from the group consisting of wheels and articulated tracks (12, 12), as per claim 5;
in which said drive module (10) includes an attachment plate (47) for coupling said drive module to said modular toolbar (45), as per claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 7-8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. in view of Van Sickle et al. 3,256,942.

Dependent Claims 2-3, 7-8, 12: The device is disclosed as applied above. However, Blackwell fails to disclose multiple toolbar modules coupled to each other in series to form a modular toolbar, as per claim 2;
each of said toolbar modules has the same width as one of the rows in an agricultural field to be planted, as per claim 3;
in which adjacent toolbar modules are coupled to each other to permit pivoting movement of said adjacent modules relative to each other, as per claim 7;
in which said coupling of adjacent toolbars limits the degree of pivoting movement of those modules relative to each other, as per claim 8;
in which said ground-engaging element is pivotably coupled to said frame of said drive module, as per claim 12.
Van Sickle discloses a similar agricultural implement comprising multiple toolbar modules (22) coupled to each other in series to form a modular toolbar, as per claim 2;
each of said toolbar modules (22) has the same width as one of the rows in an agricultural field to be planted (please note: an apparatus claim is only limited by positively recited elements of the claimed invention itself. Therefore, the inclusion of the material or article worked upon by the claimed structure, in this case the rows of a field, does not impart patentability to the claims.), as per claim 3;
in which adjacent toolbar modules (22) are coupled to each other (at 38, 40) to permit pivoting movement of said adjacent modules relative to each other, as per claim 7.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Van Sickle’s modular toolbar for that Blackwell in order to provide uniform tilling and easy adjustment of the size of the toolbar without affecting the stability of the implement.
The examiner takes official notice that one having ordinary skill in the art would have provided a coupling of adjacent toolbar modules that limits the degree of pivoting movement, as per claim 8, in order to protect the mechanical parts from damage, either from rotating into each other or by completely overturning.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the ground-engaging elements with pivotability relative to the frame, as per claim 12, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. 

	

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell and Van Sickle et al. as applied to claim 4 above, and further in view of Fountain 4,819,738.

Dependent Claim 6: The device is disclosed as applied above. However, the combination fails to disclose wherein said ground-engaging elements are mounted for movement between an operating position in which the ground-engaging elements are positioned for traversing an agricultural field, and a retracted position in which the ground-engaging elements are positioned to make the vehicle more compact for stowage or transporting, as per claim 6.
Fountain discloses a similar agricultural device wherein said ground-engaging elements (8) are mounted for movement between an operating position (Fig. 1) in which the ground-engaging elements are positioned for traversing an agricultural field, and a retracted position (Fig. 3) in which the ground-engaging elements are positioned to make the vehicle more compact for stowage or transporting, as per claim 6.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rotatably mounted ground-engaging elements of Fountain on the agricultural device of Blackwell and Van Sickle in order to propel the machine in a first working direction and a second direction for transport. 

Claim(s) 10-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. and Van Sickle et al. and further in view of Broemmelsick et al. 1,938,132.

Dependent Claims 10-11, 14: The device is disclosed as applied above. Blackwell further discloses wherein the agricultural implement is a planter (seen in Figs. 40-42).
However, the combination fails to disclose wherein said toolbar modules include hoppers for carrying commodities, as per claim 10;
said toolbar modules include support brackets adapted to be secured to hoppers for caring commodities, as per claim 11;
which includes a driveshaft extending through the length of said toolbar and coupled to said drive motor, and a driven module attached to said modular toolbar and coupled to said driveshaft, as per claim 14.
Broemmelsick discloses a similar agricultural machine wherein said toolbar modules (A) include hoppers (4) for carrying commodities, as per claim 10;
said toolbar modules (A) include support brackets (3) adapted to be secured to hoppers (4) for caring commodities, as per claim 11;
which includes a driveshaft (1) extending through the length of said toolbar (C, C…) and coupled to said drive motor (in this case 1), and a driven module (the planting devices of A) attached to said modular toolbar and coupled to said driveshaft, as per claim 14.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the hoppers with attachment to each module as taught by Broemmelsick on the machine of Blackwell and Van Sickle in order to allow the hoppers to remain in position with their respective planting parts. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 13, 2022